The clause concerning the management of the property "in the same manner as heretofore, without division," relates to the method of management, and not to the amount of the defendant's legacy. There is no uncertainty of person or property. The bequest is to the defendant, of one half of the income of all the testatrix's property during the defendant's life. The extrinsic evidence is incompetent. It shows no legal uncertainty in the will.
The parties submitted the question, whether the defendant is entitled to dower, homestead, and distributive share of her husband's estate. The plaintiff claims that the defendant is estopped to claim either. The decision of fact by the circuit court is not subject to exception, and there was no error in law.
Exceptions overruled.
STANLEY, J., did not sit.